Case 1:15-cv-08098-GBD-SDA Document 137 Filed 07/16/20 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARY ELLEN TOOHEY, SHERRY
CAMPBELL, SCYNETTE COOK, JULIA
GREENWOOD, IRENE LOFTIN, ELAINE
SHERRY, and HOWARD ZUBIN,
individually and on behalf of all others
similarly situated,

Plaintiffs,
-against-

PORTFOLIO RECOVERY ASSOCIATES,
LLC, MALEN & ASSOCIATES, P.C.,

Defendants.

 

 

 

_ 15 Civ. 8098 (GBD)

RSEestED| ORDER GRANTING CLASS COUNSEL’S
PROPOSED METHOD OF DISTRIBUTING THE NET SETTLEMENT FUND

 

 
Case 1:15-cv-08098-GBD-SDA Document 137 Filed 07/16/20 Page 2 of 4

WHEREAS, an action is pending before this Court entitled Toohey, et al. v. Portfolio
Recovery Associates, LLC, et al., No. 15 Civ. 8098 (the “Action’’);

WHEREAS, Plaintiffs Mary Ellen Toohey, Sherry Campbell, Scynette Cook, Julia
Greenwood, Irene Loftin, Elaine Sherry, and Harry Zubin (collectively the “Plaintiffs” or
“named Plaintiffs’), on behalf of themselves and the Settlement Class (defined below), and
Portfolio Recovery Associates, LLC (“PRA”) and Malen & Associates, P.C. (“Malen’”)
(collectively the ““Defendants”’) have entered into a Stipulation and Agreement of Settlement
dated November 30, 2019 (the “Settlement Agreement”), that provides for a complete dismissal
with prejudice of the claims asserted against Defendants in the Action on the terms and
conditions set forth in the Settlement Agreement, subject to the approval of this Court (the
“Settlement’);

WHEREAS, all capitalized terms used in this Order that are not otherwise defined herein
have the meanings defined in the Settlement Agreement;

WHEREAS, by Order dated March 5, 2020 (the “Preliminary Approval Order’), this
Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for
purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be
provided to potential Class Members; (d) provided Class Members with the opportunity either to
exclude themselves from the Settlement Class or to object to the proposed Settlement; and (e)
scheduled a hearing regarding final approval of the Settlement;

WHEREAS, due and adequate notice has been given to the Settlement Class;

WHEREAS, the Court conducted a hearing on July 16, 2020 (the “Fairness Hearing’) to
consider, among other things, (a) whether the terms and conditions of the Settlement are fair,
reasonable and adequate to the Settlement Class, and should therefore be approved; and (b)
whether a judgment should be entered dismissing the Action with prejudice as against the
Defendants;

WHEREAS, the Court reviewed and considered the Settlement Agreement, all papers

filed and proceedings held herein in connection with the Settlement, all oral and written

 
Case 1:15-cv-08098-GBD-SDA Document 137 Filed 07/16/20 Page 3 of 4

comments received regarding the Settlement, and the record in the Action, and, good cause
appearing therefor, has entered its final Approval Order and Judgment as to the Settlement;

WHEREAS, the Preliminary Approval Order directed Plaintiffs to propose a method of
distributing the Net Settlement Fund;

WHEREAS, the Court has entered Orders granting (1) the Attorneys’ Fees and Expenses
Award, and (2) the Service Awards, which determine the amount of the Net Settlement Fund;
and

WHEREAS, the Court has reviewed and considered the memoranda and declarations
submitted by Class Counsel that were filed in support of the motions for preliminary and final
approval of the Settlement, and that proposed a method of distribution based upon (1) Class
Counsel’s analysis of current trends in class action settlement administration, and (2) Class
Counsel’s consultation with and advice from KCC LLC, as the Administrator;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:

1. The proposed method of distribution is fair, reasonable, and adequate.

2. Distribution of moneys here will follow a “checks sent” model—i.e., Class
members need not fill out and submit cumbersome claim forms in order to receive their checks,
and those who have taken no action in response to the notice of this Settlement are automatically
included as Class members and receive the benefits of this Settlement.

3. Checks for pro rata portions of the Net Settlement Fund will be printed in the
names of all Class members who have not opted out.

4, For the 839 Class members for whom valid address cannot be ascertained:

a) Checks will be printed in their names but not mailed.

b) The Administrator will continue checking for current valid addresses for
them, and the website for this settlement will direct Class members who might
have received notice after the date of the Fairness Hearing to contact the

Administrator or Class Counsel.

 
Case 1:15-cv-08098-GBD-SDA Document 137 Filed 07/16/20 Page 4 of 4

c) In the event a current valid address is confirmed for any of these 839 Class
members, the check will then be mailed.

5. As it is anticipated that many Class members will not cash their checks, Class
Counsel may authorize a secondary distribution at their discretion, provided that:

a) Such secondary distribution occurs no sooner than 120 days after the initial
distribution occurs.

b) After 120 days have elapsed, the Administrator cancels all uncashed checks
from the initial distribution, and the resulting moneys are then distributed pro
rata to all Class members who did cash their checks during the initial
distribution. I

6. Any secondary-distribution checks not cashed shall be canceled no sooner than
120 days following secondary distribution, and the moneys therein distributed to the cy pres
recipient.

7. In the alternative, if the rate of checks cashed upon the initial distribution is
higher than presently anticipated, such that the cost of a secondary distribution exceeds the

amount of moneys not cashed, those moneys shall be distributed to the cy pres recipient.

SO ORDERED this / ; day of Chi ky. , 2020.
PE

 

Fin ky VDI nuke

Hén] Geoxg¢ B. Daniels
United States District Judge

 

 
